Citation Nr: 1039508
Decision Date: 10/22/10	Archive Date: 12/23/10

DOCKET NO.  07-03 453A	)	DATE OCT 22 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent, 
prior to June 25, 2004, and a rating in excess of 40 percent 
since June 25, 2004, for a service connected low back strain, 
chronic with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1979 to June 1980.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision Bay Pines, Florida, Regional 
Office (RO) that established service connection for low back 
strain, chronic with degenerative joint disease, with an 
evaluation of 10 percent, effective January 6, 2000, and 40 
percent evaluation, effective June 25, 2004.  The Veteran 
appealed the initial evaluations assigned for this disability.  


FINDINGS OF FACT

1.	Prior to June 25, 2004, the Veteran's service connected low 
back disability was manifested by no more than slight 
limitation of motion of the thoracolumbar spine, and no more 
than mild intervertebral disc syndrome.  

2.	Since June 25, 2004, the Veteran's service connected low back 
disability has been manifested by limitation of motion but 
without ankylosis or incapacitating episodes.


CONCLUSION OF LAW

1.	Prior to June 25, 2004, the criteria for an evaluation in 
excess of 10 percent for a service connected spine disability 
were not met.  38 U.S.C.A § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 
Diagnostic Codes 5235-5242 (2010); 38 C.F.R. § 4 .71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 38 C.F.R. 
§ 5293 (2004).

2.	Beginning June 25, 2004, the criteria for a rating in excess 
of 40 percent for residuals of a spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 


- 2 -

(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2010); 
38 C.F.R. § 4 .71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(2002); 38 C.F.R. § 5293 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

Generally speaking, the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's increased rating claim for his low back disability 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
and additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no 
further notice is required for this claim.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with VA examinations.  
The Veteran through his representative has requested extended 
time to submit additional evidence.  The Board has kept the 
record open for a ninety day period to accommodate the Veteran's 
request.   Consequently, the duty to notify and assist has been 
satisfied, as to those claims now being finally decided on 
appeal.

Initial Increased Rating

The Veteran is appealing the assignment of a disability 
evaluation following an award of service connection low back 
strain, chronic with degenerative joint disease, 10 percent 
effective January 6, 2000, and 40 percent effective June 25, 
2004.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
United States Court of Appeals for Veterans Claims (hereinafter 
the Court) has held that "staged" ratings are appropriate for an 
initial increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including flare-ups.  38 C.F.R. § 4.14 (2008).  The 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  However, 
the Board notes that the provisions of 38 C.F.R. § 4.40 (2008) 
and 38 C.F.R. § 4.45 (2008) should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

The Veteran initially submitted his claim in August 1980 for a 
back injury during service.  The RO denied his claim in 1981.  In 
January 1983 and November 1995, the Veteran submitted claims to 
reopen.  However, in April 1996 the RO found new and material 
evidence had not been submitted and denied his claim to reopen.

In December 1999, the Veteran submitted another claim to reopen.  
In March 2000, the RO again denied his claim and the Veteran 
timely appealed the decision.  In July 2001, the Board determined 
the Veteran failed to comply with the legal requirement to plead 
a claim of clear and unmistakeable error in the April 1996 RO 
decision.  The Board also remanded this matter for compliance 
with the notice and assistance provisions of the Veterans Claims 
Assistance Act and for a new VA examination.  In October 2002, 
the Board denied the Veteran's claim as he failed to report to 
the scheduled VA examination.  However, a joint motion to remand 
was submitted and the Court instructed the Board to remand the 
Veteran's claim for a new VA examination. 

Ultimately, in the appealed October 2005 decision, the RO granted 
the Veteran's claim for low back strain, chronic with 
degenerative joint disease at 10 percent evaluation, effective 
January 6, 2000, and 40 percent evaluation effective June 25, 
2004.  The Veteran timely filed a Notice of Disagreement in March 
2006 and was granted additional time to submit evidence. 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
degenerative joint disease, lumbar spine, with chronic flexopathy 
of the right lower extremity and right quadriceps atrophy is 
warranted.  VA's Office of General Counsel (OGC) has determined 
that the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems to 
indicate (this opinion is not entirely clear) that VA is no 
longer obligated to apply superseded rating schedule provisions 
prospectively for the period subsequent to the issuance of the 
revised rating criteria.  In any event, and given the confusing 
nature of this opinion, the Board, in giving the Veteran all due 
consideration, will apply the old criteria, in both instances, 
prospectively.

A.	Evaluation Prior to September 2002 and Thereafter

Prior to September 26, 2003 (and therefore prior to September 
2002), a 10 percent rating was warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position. A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was also 
warranted when only some of these symptoms were present if there 
was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent disabling 
when moderate, with recurring attacks; 40 percent disabling when 
severe, with recurring attacks and little intermittent relief; 
and 60 percent disabling when pronounced; with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, and 40 
percent disabling when severe. 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (2002).

B.	Evaluation Subsequent to September 2002

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, or 
by combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation.

A 20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks, during the past 12 months. A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.

Notes following the 2002 version of Diagnostic Code 5293 indicate 
that, among other things, an incapacitating episode is a period 
of acute signs and symptoms due to this disability that requires 
bed rest prescribed by a physician and treatment by a physician.

Under this revised version of Diagnostic Code 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's back 
disability, when combined under 38 C.F.R. § 4.25 with evaluations 
for all other disabilities, results in a higher combined 
evaluation.

C.	Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating diseases 
and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5243 (2010).  Intervertebral disc 
syndrome is to be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

Note (1) to the general rating formula specifies that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code. 

Notes following the Diagnostic Code 5243 are similar to those 
following Diagnostic Code 5293 effective in September 2002, and 
again indicate that for intervertebral disc syndrome an 
incapacitating episode is a period of acute signs and symptoms 
due to this disability that requires bed rest prescribed by a 
physician and treatment by a physician.  They also indicate that 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, a 10 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or combined range of motion of the cervical spine 
great than 170  degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees, and left and right lateral rotation 
are 0 to 80 degrees.  Normal combined range of motion of the 
cervical spine is 340 degrees.  Normal ranges of motion for each 
component of spinal motion provided are the maximum usable for 
calculating the combined range of motion.  38 C.F.R. § 4.71a, 
Plate V, General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2009).    

Prior to June 25, 2004

For the period under consideration, the Veteran's lumbar spine 
disability appears to have been rated as 10 percent disabling 
under DC 5295 (see August 2009 supplemental statement of the 
case), which, as noted above, contemplates lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295 (2002).  Other applicable diagnostic 
codes include DC 5292, which contemplates limitation of motion of 
the lumbar spine; DC 5293, which contemplates intervertebral disc 
syndrome; and DC 5294, which contemplates sacroiliac injury and 
weakness.  Sacroiliac injury and weakness are rated using the 
criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 
5293, 5294 (2002).    

The Board notes that VA treatment records from 1999 to June 2004 
is limited.  These treatment records indicate the Veteran 
complained of low back pain in February 1999.  There is no 
evidence regarding the Veteran's specific range of motion.  In 
February 2002, the Veteran sought treatment for back pain stating 
"he is [a] truck driver and when he finished his load on this 
[morning] and was securing the truck, he reached up to [remove] 
chains from [the] trailer and 'felt something pop' in [his] lower 
back.  [H]e has had pain ever since."  The pain was moderate and 
exacerbated with movement and no lower extremity weakness or 
paresthesias.  He reported no limitation of motion with rotation 
or lateral flexion but reported pain with forward flexion of more 
than 30 degrees.  The Veteran was treated with medication.  See 
VA treatment records, dated 1999 to 2004.

Under the old schedular criteria of DC 5292, a higher rating of 
20 percent was not warranted unless there was moderate limitation 
of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  Based on the 
limited evidence, the Board cannot conclude that the range of 
motion of the Veteran's low back was more than slight.  Thus, 
under the old qualitative criteria for evaluating limitation of 
motion of the lumbar spine, the Board finds that the Veteran's 
lumbar spine disability was slight limitation of motion, for 
which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, DC 
5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular case.  

Similarly, when rated under the old diagnostic code for 
lumbosacral strain, the Veteran's low back disability does not 
satisfy the qualitative criteria for a rating higher than 10 
percent.  Under the old schedular criteria of DC 5295, a higher 
rating of 20 percent was not warranted unless there was muscle 
spasm on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position.  38 C.F.R. § 4.71a, DC 
5295 (2002).  In this case, evidence of paravertebral spasm and 
unilateral loss of lateral spine motion was not shown.  Thus, the 
old schedular criteria of DC 5295 may not serve as a basis for an 
increased rating in this particular case.  

Additionally, under the old schedular criteria of DC 5293, the 
diagnostic code for intervertebral disc syndrome, a higher rating 
of 20 percent was not warranted unless there was moderate 
intervertebral disc syndrome with recurring attacks.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  

The Board finds that the evidence does not show moderate 
intervertebral disc syndrome with recurring attacks.  The 
Veteran's condition more nearly approximated a mild 
intervertebral disc syndrome.  Thus, the Board finds that an 
increased rating under (the "old") DC 5293 for a lumbar spine 
disability is not warranted.      

Likewise, under the amended criteria, the limited evidence dated 
prior to June 25, 2004, does not suggest that the Veteran's low 
back disability is manifested by forward flexion greater than 30 
degrees but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  As such, a 20 percent 
evaluation is not warranted under the general rating formula 
subsequent to September 2003.  In addition, this evidence does 
not suggest incapacitating episodes or other neurologic 
components associated with the disability, so an increased rating 
under the amended intervertebral disc syndrome code is not 
warranted, nor is a separate rating for any neurologic 
abnormality warranted (combined with a rating under the general 
formula).  

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of record 
related to limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's lumbar spine disability does not warrant a rating in 
excess of 10 percent disabling for the period under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating for a lumbar spine disability, 
the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002).  


From June 25, 2004 to Present
      
The Veteran contends that an evaluation higher than 40 percent is 
warranted for the period beginning June 25, 2004.  

Under the old schedular criteria of DCs 5292 and 5295, the 
diagnostic codes pertaining to limitation of motion of the lumbar 
spine and lumbosacral strain, respectively, the maximum 
disability rating allowed under those codes is 40 percent.  38 
C.F.R. § 4.71a, DCs 5292, 5294, 5295.  The Veteran is already in 
receipt of a 40 percent rating for his lumbar spine disability.  
Therefore, the old schedular criteria of DCs 5292 and 5295 cannot 
serve as a basis for an increased rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations for lumbosacral strain, the Veteran's 
lumbar spine disability again fails to satisfy the requirements 
for more than a 40 percent rating.  The criteria delineated in 
the General Rating Formula for Diseases and Injuries of the Spine 
allows a higher rating of 50 percent if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
DCs 5236, 5237, 5238, 5239, 5242 (2008).  An August 2007 
examination shows no evidence of unfavorable ankylosis of any 
part of the spine.  Thus, the new schedular criteria of DCs 5236, 
5237, 5238, 5239 and 5242 cannot serve as a basis for an 
increased rating either.  

In a June 2004 VA examination, the Veteran reported having back 
spasms in his lower back which radiates t his lateral thighs and 
posterior lower legs.  He reported the spasms last two to four 
days normally.  The pain in his back was described as tight and 
aching.  The Veteran also reported period of flare-up happening 
two to three times per year and will last up to one week.  The 
Veteran is able to walk without unaided.  See VA spine 
examination, dated June 2004.

A physical examination revealed normal slight lordosis, no 
abnormalities to palpation, no tenderness to palpation of the 
lumbar, thoracic spine, no apparent muscle spasms during the 
examination, no knots (which indicated muscle spasms) were noted 
as well.  The Veteran complained of pain during the examination.  
A x-ray of the lumbosacral spine revealed no evidence of acute 
injury or destructive process and mild anterior and lateral 
degenerative during at L4-L5.  Id. 

The Veteran's range of motion during this exam was forward 
bending of 30 degrees with pain from 25 to 30 degrees, back 
bending of 9 degrees with pain from 5 to 9 degrees, left lateral 
bending at 12 degrees with pain from 10 to 12 degrees, right 
lateral bending at 15 degrees with pain from 10 to 15 degrees, 
left and right rotation at 13 degrees with pain.  Id. 

In the September 2005 VA examination, the Veteran again reported 
low back pain, moderate flare-ups, and mild spasms.  A physical 
examination revealed normal posture, no kyphosis, no scoliosis, 
and no thoracolumbar spine ankylosis.  The range of motion was 
flexion was 17 degrees with pain beginning at 12 degrees, 
extension at 13 degrees with pain beginning at 7 degrees, left 
lateral flexion at 15 degrees with pain at 10 degrees, right 
lateral flexion at 11 degrees with pain at 10 degrees, left 
lateral rotation at 15 degrees with pain at 12 degrees, right 
lateral rotation at 5 degrees with pain.  There was evidence of 
additional loss of motion on repetitive use of flexion at 12 to 
17 degrees with pain, extension of 7 to 13 degrees with pain, and 
left lateral rotation at 12 to 15 degrees with pain.  X-ray of 
the lumbar spine showed early degenerative changes at L4 and L5 
and no changes since June 2004.  See VA spine examination, dated 
September 2005.

In November 2006, the Veteran reported aches in his low back.  
However, there is no report of the Veteran's range of motion or 
that his condition has increased in severity.  See VA treatment 
record, dated November 2006.

In May 2009, the Veteran was treated at the VA medical center 
reporting pains in lower back occasionally radiating to bilateral 
legs.  After a physical examination and testing, the VA physician 
concluded that there was "no clear electrodiagnostic evidence of 
radiculopathy in bilateral lower extremities."

The Veteran was afforded another VA examination in May 2009 where 
he reported back pain that radiates to hips and legs up to the 
calves.  The Veteran also reported muscle spasm in the back and 
moderate weekly flare-ups.  A physical examination revealed poor 
propulsion in moderate pain.  There were no abnormal spinal 
curvatures such a kyphosis, scoliosis, lumbar lordosis, or 
ankylosis.  The range of motion of flexion was at 20 degrees with 
pain, extension at 7 degrees with pain, right lateral flexion at 
5 degrees with pain, left rotation at 14 degrees with pain, right 
rotation at 9 degrees with pain.  There was no loss of motion 
with repetition.  There were no objective abnormalities of 
thoracic sacrospinalis such as spasm, atrophy, and tenderness.  
See VA spine examination, dated May 2009.

X-ray of the Veteran's lumbar spine revealed mild, age-
indeterminate anterior wedging of T12, and no acute fractures or 
static subluxation.  There was mild degenerative disc disease at 
T9-T10 and T10-T11 with more prominent anterior osteophytosis at 
T11-T12 and mild additional degenerative joint disease with 
anterior osteophytosis at L2-L3through L4-L5.  Mild to moderate 
degenerative disc disease was present at L5-S1 with disc space 
narrowing, endplate sclerosis and osteophytosis.  Degenerative 
facet disease was seen at L4-L5 and L5-S1.  In addition, the VA 
examiner concluded that "[t]here is no clear electrodiagnostic 
evidence of radiculopathy in bilateral lower extremities."  Id. 

Under the old schedular criteria of DC 5293, the diagnostic code 
for intervertebral disc syndrome, a maximum 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293.  The evidence does not objectively demonstrate a 60 percent 
evaluation.  In addition, there has been no objective evidence of 
neurological abnormalities such as radiculopathy.

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the basis 
of the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, a 
60 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that the 
Veteran had any incapacitating episodes or hospital admissions 
related to his spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the intervertebral 
disc syndrome code stated that intervertebral disc syndrome (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Orthopedic disabilities are 
rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurologic 
disabilities are rated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, Note 2 (2003-04).  

There is no evidence that the Veteran had a sufficient length of 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the rating 
period under consideration to warrant a higher rating.  It has 
been determined in this case that there is no evidence of 
incapacitating episodes as defined under DC 5293 or the General 
Rating Formula for Diseases and Injuries of the Spine (in effect 
from September 23, 2002, to September 26, 2003, and from 
September 26, 2003, through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran may 
be entitled to a higher rating if chronic orthopedic and 
neurologic manifestations are evaluated separately and combined 
with all other disabilities.  However, the Veteran has been 
granted a 10 percent separate rating, effective May 18, 2005, for 
neurological abnormalities based on objective medical evidence. 

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has considered the Veteran's 
complaints of pain, as well as all evidence of record related to 
limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating since June 25, 2004.

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the Veteran's spine disability 
warrant no more than a 40 percent orthopedic rating as of March 
1, 2007.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

Here, the Board finds that the record reflects that the Veteran 
has not required frequent periods of hospitalization for his low 
back disability, and the Veteran has been employed as a truck 
driver.  Therefore, referral of the case for extra-schedular 
consideration is not in order.

In sum, for the reasons discussed above, the evidence does not 
more closely approximate the criteria for a higher rating, and 
the preponderance of the evidence is against the claim for higher 
ratings for a lumbar spine disability.  Further, the rating 
criteria are adequate, and, other than the previously assigned 
staged ratings, there are no distinct periods of time during the 
appeal period during which the low back disability would warrant 
a higher rating.  The preponderance of the evidence is against 
the claim for an evaluation higher than 10 percent prior to June 
25, 2004. And for an evaluation higher than 40 percent effective 
June 25, 2004; therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An initial evaluation in excess of 10 percent, prior to June 25, 
2004, and a rating in excess of 40 percent since June 25, 2004, 
for service connected low back strain, chronic with degenerative 
joint disease, is denied



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


